DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2014/0353012; hereinafter Zhao), in view of Laude (US 5,599,592), and further in view of Jaw et al (US 2016/0103532; hereinafter Jaw) and Kim et al (US 2013/0278546; hereinafter Kim). 
•	Regarding claim 22, Zhao discloses a touch input apparatus (figures 5 and 8) comprising: 
a first base (element 80 in figure 8); 
a first pattern groove formed over one surface of the first base (figure 5); 
a first sense pattern formed over the first pattern groove and including a conductive material (element 30 in figure 8 and ¶ 52); 
a second base stacked over the first base (element 20 in figure 8); 
a second pattern groove formed over one surface of the second base (figure 5); 
elements 40 in figure 8 and ¶ 53); and 
a line unit connecting the first sense pattern and the second sense pattern to an integrated-circuit (elements 60 in figure 8 and ¶ 72).
However, Zhao fails to disclose the additional details of the first and second sense patterns and the first and second bases.
	In the same field of endeavor, Laude discloses where each of the first and second dbases includes a metal compound (col. 1, lines 24-29, and col. 2, lines 30-39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Zhao according to the teachings of Laude, for the purpose of producing a very adherent, high resolution metal layer on a plastic substrate (col. 2, lines 23-29).  However, Laude also fails to disclose the additional details of the first and second sense patterns and the first and second bases.
	In the same field of endeavor, Jaw discloses where:
a lower part of the first sense pattern is accommodated in the first pattern groove formed over a front surface of the base and an upper part of the first sense pattern protrude from the surface of the first base (element 311 in figure 3, in view of figure 8 of Zhao), 
a lower part of the second sense pattern is accommodated in the second pattern groove formed over the surface of the base (element 311 in figure 3, in view of figure 8 of Zhao), and 
an upper part of the second sense pattern protrudes from the surface of the second base (at least suggested by the overlapping ranges in ¶s 16 and 18), 
the first base is formed to have a thickness of X mm (¶s 15 and 16); 
the second base is formed to have a thickness of Y mm (¶s 16 and 18); and 
the thicknesses of the first base and the second base satisfy the following equation, 2.42X + Y < 3.77 mm (¶s 15 and 16; where one of ordinary skill in the art could have utilized routine experimentation to determine an optimum thickness of the first and second bases based on the application of the touch input apparatus).
Jaw, for the purpose of reducing the cost to manufacture a touch input apparatus (¶ 19).  However, Jaw also fails to disclose the details a measured change in capacitance.
	In the same field of endeavor, Kim discloses where the thicknesses of the first base and the second base satisfy the following equation, in order that a measured change in capacitance from an untouched state to a touched state be less than -2.000 fF (femto Farad), 2.42X + Y < 3.77 mm (note the bold portions of Table 1, as reproduced below and assuming, for simplicity, that X = Y = Gap, which is consistent with the teachings of Jaw being applied to both the claimed first base and second base, with examiner additions being italicized; note that the Gap dimensions in Kim substantially overlap the layer thicknesses in ¶ 15 of Jaw).

    PNG
    media_image1.png
    227
    746
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Zhao, as modified by Laude and Jaw, according to the teachings of Kim, for the purpose of securing sufficient touch strength while minimizing the thickness of an insulating layer formed between electrode layers (¶ 54).
•	Regarding claims 25-27, 32, and 33, Zhao, in view of Laude, Jaw, and Kim, discloses everything claimed, as applied to claim 22.  Additionally, Zhao discloses where:
Claim 25:	the first sense pattern and the second sense pattern are perpendicular to each other on the basis of the second base interposed therebetween (elements 30 and 40 in figure 1 and 2). 
¶s 5, 55, and 78).
Claim 27:	the first sense pattern includes a plurality of columns (figures 1 and 2); 
	the second sense pattern includes a plurality of columns perpendicular to the first sense pattern on the basis of the second base interposed between the first and second sense patterns (figures 1, 2, and 8); and 
	the controller is configured to interpret the input touch signal through capacitance information received from a plurality of intersection parts at which the first sense pattern and the second sense pattern are formed to cross each other (¶s 5, 55, and 78).
Claim 32:	each of the first sense pattern and the second sense pattern is integrated with the line unit (¶s 53 and 54).
Claim 33:	the first base is formed to extend to a region in which the line unit is provided (figure 8).
•	Regarding claim 28, Zhao, in view of Laude, Jaw, and Kim, discloses everything claimed, as applied to claim 22.  However, Zhao fails to disclose the additional details of the first and second bases.
	In the same field of endeavor, Laude discloses where each of the first and second bases includes: 
a resin including at least one of: Polycarbonate (PC), Polyamide (PA), and acrylonitrile-butadiene-styrene copolymer (ABS) (col. 1, lines 24-29); and 
a metal oxide including at least one of: magnesium (Mg), chrome (Cr), copper (Cu), barium (Ba), iron (Fe), titanium (Ti), and aluminum (Al) (col. 2, lines 30-39). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Zhao according to the teachings of Laude, for the purpose of producing a very adherent, high resolution metal layer on a plastic substrate (col. 2, lines 23-29).
Zhao discloses where the first base is coated over a surface formed of resin material, glass, or leather (element 10 in figure 8 and ¶ 45).
•	Regarding claims 30, and 31, Zhao, in view of Laude, Jaw, and Kim, discloses everything claimed, as applied to claim 22.  However, Zhao, in view of Laude, fails to disclose the additional details of the first and second bases.
	In the same field of endeavor, Jaw discloses where:
Claim 30:	a half of the first sense pattern is accommodated in the first pattern groove (at least suggested by the overlapping ranges in ¶s 16 and 18), and 
	the remaining half of the first sense pattern protrudes from one surface of the first base (at least suggested by the overlapping ranges in ¶s 16 and 18); and 
	a half of the second sense pattern is accommodated in the second pattern groove (at least suggested by the overlapping ranges in ¶s 16 and 18), and 
	the remaining half of the second sense pattern protrudes from one surface of the second base (at least suggested by the overlapping ranges in ¶s 16 and 18).
Claim 31:	the first sense pattern protrudes from one surface of the first base by a thickness of 10 μm (¶ 18; where one of ordinary skill in the art could have utilized routine experimentation to determine an optimum thickness based on the application of the touch input apparatus), and 
	the second sense pattern is recessed from one surface of the second base by a thickness of 10 μm (¶ 18; where one of ordinary skill in the art could have utilized routine experimentation to determine an optimum thickness based on the application of the touch input apparatus).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Zhao, as modified by Laude, according to the teachings of Jaw, for the purpose of reducing the cost to manufacture a touch input apparatus (¶ 19).

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        06/09/2021